DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Zhao et al. (Fusion of 3D Lidar and Camera Data for Object Detection in Autonomous Vehicle Applications, Jan 2020, hereinafter “Zhao”)
Tico et al. (US 20180068473 A1, hereinafter “Tico”)

Claim Rejections - 35 USC § 112
Claims 5 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 recites in part “wherein the calculating of the first weight and the second weight comprises calculating the first weight and the second weight from the fusion of the first RoI and the second RoI, respectively” it is not clear to the office what applicant means since according to claim 3 and 9 that claim 5 and 13 respectively depends on determined the fusion or the fused image based on the calculated first weight and the calculated second weight. In other words,  the first weight and the second weight were already calculated before the fusion. (Note: given the fusion or the fused images, the first weight and the second weight can also be obtained using the same technique or equation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Fusion of 3D Lidar and Camera Data for Object Detection in Autonomous Vehicle Applications, Jan. 2020, hereinafter “Zhao”) and in view of Tico et al. (US 20180068473 A1, hereinafter “Tico”).
Regarding claims 1, 8 and 15:
Zhao teaches an operating method of an electronic device (Zhao Abstract, where Zhao discloses an operating method and electronic device for implemented the method, camera, LIDAR and fusion device), comprising:
extracting a first region of interest (RoI) from a first feature map extracted from first sensing data (Zhao Abstract, section A. 3D LIDAR Object Detection Approaches, where Zhao teaches selection region of interest from images obtain using a LIDAR to perform object detection):
extracting a second RoI, corresponding to the first RoI, from a second feature map extracted from second sensing data (Zhao Abstract, Section B. Camera-based Object detection Approaches, where Zhao teaches selecting region of interest from image obtains using Camera to perform object detection);
generating a third RoI by fusing the first RoI and the second RoI (Zhao Abstract Section C. 3D-LIDAR and Camera Fusion Approaches, where Zhao teaches combining (fusing) data features extracted from  the LIDAR sensor image and the Camera sensor image to classify and tract a moving object); and
detecting a three-dimensional (3D) object based on the third RoI (Zhao Abstract, page 2 left column lines 1-10, Section C. 3D-LIDAR and Camera Fusion Approaches, where Zhao teaches detecting object based on the fused image obtain from fusing the LIDAR image with the Camera image).
While, for Zhao does not explicitly teach selecting and combining  specifically region in each LIDAR and camera image. He teaches, detecting initial location of object and use CNN to   network model to extract the feature from the corresponding image region and identify the object in the region (Zhao page 4 first paragraph). Furthermore, Tico in the same line of endeavor teaches an image fusion system, method with computer and corresponding memory wherein a first region of interest is detected in a first image and a second region corresponding to the first region of interest is detected in a second image and the detection is done by developing feather mask around the region of interest (RoI) then the two regions of interest from the two feather masks are fused. The feather mask is constructed by assigning weight to the region to corresponding region of interest in each image and the fused image is obtained based on the first weights and the second weight (Tico [0012], [0017], [0019], [0024]-[0029], figs. 1-3).
	Therefore, taking the teachings of Zhao and Tico as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to consider in the images the region that is most likely contains the object to be detected and fuse the region such that lower computational cost can be achieved since the region detected by the LIDAR is most likely correspond the region in the RGB image and fussing those two regions alone, since those two regions can be enough to properly detect and identify the object while minimizing the computational cost or fusing the rest of the images which does not contain too much relevant information.
Regarding claims 2 and 9:
Zhao in view of Tico teaches wherein the first sensing data comprises image data obtained through a camera module, wherein the second sensing data comprises point cloud data obtained through at least any one of a radar sensor or a LIDAR sensor, wherein the extracting of the first RoI comprises extracting, from the first feature map, the first RoI in accordance with a 3D box having a predetermined size by projecting the 3D box onto a first coordinate system of the first sensing data using a projection matrix, and wherein the extracting of the second RoI comprises extracting, from the second feature map, the second RoI in accordance with the 3D box by projecting the 3D box onto a second coordinate system of the second sensing data using the projection matrix RoI (Zhao Abstract, page 2 left column lines 1-10, section III Object Detection System, Section C. 3D-LIDAR and Camera Fusion Approaches, fig. 7).
Regarding claims 3 and 10:
Zhao in view of Tico teaches wherein the generating of the third RoI comprises:
calculating a first weight and a second weight for the first RoI and the second RoI, respectively, and generating the third RoI from the first RoI and the second RoI based on the first weight and the second weight (Tico [0012], [0017], [0024]-[0029], figs. 1-3).
Regarding claims 4 and 11:
Zhao in view of Tico teaches wherein the generating of the third RoI based on the first weight and the second weight comprises:
obtaining a first weighted area by multiplying the first RoI by the first weight;
obtaining a second weighted area by multiplying the second RoI by the second weight; and
generating the third RoI by dividing a sum of the first weighted area and the second weighted area by a sum of the first weight and the second weight (Tico [0012], [0017], [0024]-[0029], [0041] [0044], figs. 1-3; the combination teaches fusing the images using the weights according to their contribution. Therefore, determining a weighted average as claimed would have been an option to one of ordinary skill in the art since it would not require an undue burden).
Regarding claims 5 and 12:
Zhao in view of Tico teaches wherein the calculating of the first weight and the second weight comprises calculating the first weight and the second weight from the fusion of the first RoI and the second RoI, respectively (Tico [0012], [0017], [0024]-[0029], [0041] [0044], figs. 1-3)
Regarding claims 6 and 13:
Zhao in view of Tico teaches wherein the detecting of the 3D object comprises detecting information on the 3D object, and
wherein the information comprises at least any one of a location, size or direction of the 3D object (Zhao Abstract, page 2 left column lines 1-10, Section C. 3D-LIDAR and Camera Fusion Approaches)
Regarding claims 7 and 14:
Zhao in view of Tico teaches wherein the detecting of the 3D object Comprises:
detecting a probability that the 3D object is to be present in the third RoI; and
detecting at least any one of the location, size or direction of the 3D object based on the probability that, and wherein the information further comprises the probability(Zhao Abstract, page 2 left column lines 1-10, Section C. 3D-LIDAR and Camera Fusion Approaches)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 21, 2022